Case 1:19-mc-00166-RA-SDA Document 76-3 Filed 09/30/20 Page 1 of 6




                     Exhibit 3
         Case 1:19-mc-00166-RA-SDA Document 76-3 Filed 09/30/20 Page 2 of 6



VW-Dieselskandal Ermittlungen gegen Pötsch und
Müller eingestellt
   tagesschau.de/wirtschaft/porsche-ermittlungen-poetsch-101.html




Sie müssen kein Gerichtsverfahren wegen Marktmanipulation in der Dieselaffäre mehr
fürchten: Porsche-SE-Chef Pötsch und Ex-VW-Chef Müller. Die Staatsanwaltschaft Stuttgart hat
die Ermittlungen eingestellt.

Nach dem Landgericht Braunschweig hat nun auch die Stuttgarter Staatsanwaltschaft das Verfahren gegen den
Chef der VW-Holding Porsche SE, Hans Dieter Pötsch, eingestellt. Für Ex-VW-Chef Matthias Müller ist der Fall
ebenfalls erledigt. Es werde nicht mehr ermittelt, teilte eine Sprecherin der Staatsanwaltschaft Stuttgart mit.
Nur Müllers Vorgänger Martin Winterkorn, der wegen des Dieselskandals 2015 zurücktrat, steht weiter im
Fokus der Justiz.


Einstellung gegen Geldauflage
Rund dreieinhalb Jahre wurde gegen Pötsch und Müller ermittelt. Der Vorwurf: Marktmanipulation. Die VW-
Spitze soll die Anleger der Porsche SE absichtlich zu spät über die Abgasmanipulation und die damit
zusammenhängenden wirtschaftlichen Folgen informiert haben.

Vorwurf der Marktmanipulation




Verfahren gegen VW-Spitze wird eingestellt
Gegen eine Millionenzahlung soll das Strafverfahren gegen die VW-Spitzen Diess und Pötsch eingestellt werden.
| 19.05.2020

Im Mai war vor dem Landgericht Braunschweig ein Strafverfahren gegen Pötsch und VW-Vorstandschef
                                                                                                                  1/2
         Case 1:19-mc-00166-RA-SDA Document 76-3 Filed 09/30/20 Page 3 of 6

Herbert Diess vor Prozessbeginn gegen Zahlung einer Geldauflage von jeweils 4,5 Millionen Euro beendet
worden. Auch in Stuttgart wurde eine Zahlung fällig - diesmal 1,5 Millionen Euro, aber nur für Pötsch. Wie auch
im Braunschweiger Verfahren übernimmt Porsche SE die Rechnung.

Über dieses Thema berichtete MDR Aktuell am 20. August 2020 um 15:30 Uhr.




                                                                                                                  2/2
    Case 1:19-mc-00166-RA-SDA Document 76-3 Filed 09/30/20 Page 4 of 6




Investigations against Pötsch and Müller
closed
    Status date: 8/20/2020 14:05

Beginning of page
      They no longer have to fear a judicial proceeding concerning market
      manipulation in the diesel affair: Porsche-SE head Pötsch and ex-VW head
      Müller. The Stuttgart State Attorney’s Office has closed the investigations.
      Following the Braunschweig Regional Court, the Stuttgart State Attorney’s
      Office has now also closed the proceeding against the head of VW-Holding
      Porsche, Mr. Hans Dieter Pötsch. The case is likewise resolved for ex-VW head
      Matthias Müller. There will no further investigation, a spokesperson for the
      Stuttgart State Attorney’s Office announced. Only Müller’s predecessor Martin
      Winterkorn, who resigned in 2015 due to the diesel scandal, will remain the
      focus of the judicial system.

      Closure in exchange for payment of a monetary sum
      Pötsch and Müller were investigated for about three and a half years. The
      acccusation: Market manipulation. VW leadership is said to have intentionally
      failed to inform investors of Porsche SE in a timely manner of the exhaust gas
      manipulation and the economic consequences associated therewith.




Accusation of market manipulation
Proceeding against VW leadership being closed
The criminal investigation against VW leaders Diess and Pötsch is said to be being closed in
exchange for a payment in the millions. | 5/19/2020

      In May, a criminal proceeding against Pötsch and VW CEO Herbert Diess before
      the Braunschweig Regional Court was ended prior to the beginning of trial in
      exchange for payment of a monetary sum of 4.5 million each. A payment also
Case 1:19-mc-00166-RA-SDA Document 76-3 Filed 09/30/20 Page 5 of 6




 became due in Stuttgart - this time 1.5 million euros, but only for Pötsch. As in
 the Braunschweig proceeding, Porsche SE will be picking up the tab.
Case 1:19-mc-00166-RA-SDA Document 76-3 Filed 09/30/20 Page 6 of 6




DATE OF TRANSLATION:                     29-Sep-20

ELECTRONIC FILE NAME:                    Article – Investigations against Pötsch and Müller closed

SOURCE LANGUAGE:                         GERMAN
TARGET LANGUAGE:                         ENGLISH
TRANSPERFECT JOB ID:                     US0808251

TransPerfect is globally certified under the standards ISO 9001:2015, ISO 17100:2015, and
ISO 18587:2017. This Translation Certificate confirms the included documents have been
completed in conformance with the Quality Management System documented in its ISO
process maps and are, to the best knowledge and belief of all TransPerfect employees
engaged on the project, full and accurate translations of the source material.

                TRANSPERFECT TRANSLATIONS INTERNATIONAL, INC.
                           TRANSPERFECT GLOBAL HQ
                 1250 BROADWAY, 7TH FLOOR, NEW YORK, NY 10001

TCert v. 4.0
